UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended: September 30, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-12122 Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices including zip code) Registrant’s Telephone Number, Including Area Code: +86 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý There were 44,555,131 shares of common stock outstanding as of November 19, 2009. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended September 30, 2009 ITEM Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4T. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART 1 – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Account receivable net of allowance for doubtful accounts $29,822 and$14,657, respectively Inventories Value added taxes receivable - Purchase deposit Due from related parties Deferred tax assets Other sundry current assets Total current assets Property, machinery and mining assets, net Non-marketableinvestment - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loan - Notes payable - Account payable - trade - Construction vendors Due to shareholders Accrued expenses and other sundry current liabilities Total current liabilities Long-term debt - Shareholders' equity Preferred stock, $.001 par value, 25,000,000 shares authorized, 0 shares issued and outstanding at September 30, 2009 and December 31, 2008 Common stock, $.001 par value, 100,000,000 shares authorized, 44,555,131 issued and outstanding at Septermber 30, 2009 andDecember 31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are integral part of the financial statements 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended September 30, Nine months ended September 30, Sales Cost of sales Gross profit Operating Expenses General and adminstrative expenses Stock based compensation - - Selling expenses Research and development Total Operating Expenses Operating Income (loss) Interest Income (expenses) Other income (expenses) Income (loss) before income taxes Provision for income taxes Net Income (loss) Other Comprehensive Income (loss) Foreign Currency Translation Adjustment Comprehensive Income (loss) Basic and Diluted Income per common share Basic Diluted Weighted average common share outstanding Basic Diluted The accompanying notes are integral part of the financial statements 4 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash Used in operating activities: Issurance of options for service - Depreciation Deferred tax assets ) Changes in assets and liabilities: Account receivable-trade ) Inventory ) ) Other sundry current assets ) Tax receivable ) Advance for purchases ) ) Account payable-trade ) Accounts payable - construction ) Accrued expenses and other sundry currenty liabilities ) Accrued interests Net cash used in operating activities ) ) Cash flows from investing activities Non-marketable investment ) - Purchase of property & equipments ) ) Government subsidy to purchase of Fixed Assets - Acquisition of land use rights ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from short-term loans - Capital contribution - Advance from (payment to) shareholder ) Payment to related party ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net decrease in cash ) ) Cash, beginning of year Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ - Income taxes paid $ $ The accompanying notes are integral part of the financial statements 5 APOLLO SOLAR ENERGY, INC.
